DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,494,223 (hereinafter ‘223).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘223.
It is noted that the instant application is a later-filed division of ‘223. Claims 1-20 of ‘223 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘223 as shown in the tables below contain every element of Claim 1 the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘223 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant Application
Claim 1 of US Pat No. 11,494,223
A method to target a deployment group of server instances constituting a server instance farm operating within a datacenter for deployment, each server instance in the deployment group having access to a processor and a memory to perform the method, wherein the method comprises:
A method to deploy and upgrade applications performed by a plurality of virtual machines, each virtual machine having access to a processor and a memory to perform the method, wherein the method comprises:
executing via the processor and the memory of each server instance a code deployment agent to load a template configuration specifying one or more application revisions to the respective server instance; wherein the code deployment agent to load the template configuration specifying the one or more application revisions to the respective server instance comprises the code deployment agent to:
executing via the processor and the memory of each virtual machine a loading agent to load one or more applications to each virtual machine via an upgrade procedure causing the loading agent to perform operations including:
access a list specifying a location for each server instance to be provisioned with the template configuration;
accessing a list specifying a location for each virtual machine to be provisioned with the one or more applications;
retrieve, by the code deployment agent executing at each server instance, a plurality of unique references specifying a respective repository from which to load the one or more application revisions and one or more dependencies for each of the one or more application revisions to the respective server instance;
retrieving, by the loading agent executing at each virtual machine, a plurality of unique references specifying respective locations from where to load the one or more applications to each virtual machine and one or more dependencies for each of the one or more applications to be loaded to each virtual machine;

issuing an interrupt command to each virtual machine instructing the virtual machine to stop accepting work instructions, wherein the interrupt command is executed based on a schedule associated with each virtual machine; 
unloading, via the loading agent, existing applications and dependencies on each virtual machine; issuing upgrade instructions to each virtual machine;
load, by the code deployment agent executing at each server instance, the one or more application revisions and one or more dependencies from the respective repository as specified by the plurality of unique references, into the memory of the server instance; and
loading the one or more applications from the respective locations and the one or more dependencies for each one of the one or more applications to be loaded to each virtual machine as specified by the plurality of unique references, into the memory of each virtual machine; and
execute one or more applications containing the one or more application revisions from the memory of the server instance.
staging the applications on each virtual machine pursuant to the upgrade instructions, 
wherein the upgrade instructions remove the plurality of unique references retrieved at each virtual machine and associated classloaders, wherein the one or more applications are reloaded and the classloaders recreated for future execution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US PG Pub No. US 2018/0113684) in view of Lemon et al. (US PG Pub No. US 2005/0166180 A1).

Regarding claim 1, Dawson teaches a method to target a deployment group of server instances constituting a server instance farm operating within a datacenter for deployment (Fig 1), each server instance in the deployment group having access to a processor and a memory to perform the method (Fig 1), wherein the method comprises: 
executing via the processor and the memory of each server instance a code deployment agent to load a template configuration specifying one or more application revisions to the respective server instance ([0004]); 
wherein the code deployment agent to load the template configuration specifying the one or more application revisions to the respective server instance comprises the code deployment agent to ([0004]): 
access a list specifying a location for each server instance to be provisioned with the template configuration ([0016]); 
execute one or more applications containing the one or more application revisions from the memory of the server instance ([0024]).
Dawson does not teach retrieve, by the code deployment agent executing at each server instance, a plurality of unique references specifying a respective repository from which to load the one or more application revisions and one or more dependencies for each of the one or more application revisions to the respective server instance; load, by the code deployment agent executing at each server instance, the one or more application revisions and one or more dependencies from the respective repository as specified by the plurality of unique references, into the memory of the server instance.
Lemon teaches the use of a provisioning agent running on a computing device that is responsible to the deployment of application and any dependencies listed in a manifest ([0035]; [0038]). Lemon further teaches that the provisioning agent receives the manifest containing web services [URL references] required by the application ([0040]; [(0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include pushing a plurality of URL references from the control hub to the instantiated lightweight agent on each of the plurality of machines specifying one or more applications to be provisioned and one or more dependencies for each of the one or more applications. One would be motivated by the desire to indicate to the agent application requirements and dependencies such that they can be met as taught by Lemon ([0039-40)).

Regarding claim 2, Lemon teaches the template configuration specifies a plurality of URL references ([0040]; [(0042]).

Regarding claim 3, Dawson teaches the server instances are tagged for identification during deployment ([0024], [0026]).

Regarding claim 4, Dawson teaches the server instances scale procurement and boot time in accordance with changing computing requirements ([0005]).

Regarding claim 5, Dawson teaches configuration of code deployments to server instances are automated via a pre-installed agent provisioning script ([0017]; [0024]).

Regarding claim 6, Dawson teaches the server instances obtain permission to participate in deployment ([0053], [0070]).

Regarding claim 7, Dawson teaches the code deployment agent is installed and executed on the server instances via a template ([0024]).

Regarding claim 8, Dawson teaches the code deployment agent may be installed and reinstalled via a command ([0024]).

Regarding claim 9, Lemon teaches the plurality of unique references specify one or more of the following characteristics of the application revision: (i) name; (ii) file type; (iii) version identifier; (iv) electronic tag; (v) commit ID; (vi) assigned user name; and (vii) assigned group name ([(0042]).

Regarding claim 11, Dawson teaches the deployment group of server instances constitute a server instance farm operating within a datacenter ([0044]; [0066]).

Regarding claims 12-20, they are the computer readable storage media and computer server instance claims of claims 1 and 3-7. Therefore, they are rejected for the same reasons as claims 1 and 3-7 above. 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US PG Pub No. US 2018/0113684) in view of Lemon et al. (US PG Pub No. US 2005/0166180 A1), further in view of Taylor et al. (US Pat No. 7,107,592).

Regarding claim 10, Dawson and Lemon do not teach the code deployment agent loading, via executing at the server instances, the one or more application revisions from the respective repository as specified by the plurality of unique references, into the memory of the server instance, further comprises: allocating a respective memory space for each of the one or more application revisions within the memory of the server instance; and uniquely associating a dynamically generated class loader for each of the one or more application revisions within the respective memory space allocated to each of the one or more application revisions.
Taylor teaches a server pushing a plurality of URL references to a client for downloading class objects (col 2 lines 3-34; col 4 lines 19-33). Taylor further teaches constructing a container for storing objects to be processed (Fig 8 and Fig 9) and dynamically generating URL class loaders for accessing objects (Fig 8, step 426-428). It would have been obvious to one of ordinary skill in the art at the time of the invention to allocate a respective memory space for each of the one or more application revisions within the memory of the server instance; and uniquely associating a dynamically generated class loader for each of the one or more application revisions within the respective memory space allocated to each of the one or more application revisions. One would be motivated by the desire to perform remote procedure calls for accessing objects across a network as taught by Taylor (col 1 lines 22-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troutman et al. (US Pat No. 9,547,564) teaches using a deployment agent to obtain application revisions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195